                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 MARSHALL DIVISION

 OYSTER OPTICS, LLC

                        Plaintiff,               Case No. 2:20-cv-00211-JRG

 vs.

 CISCO SYSTEMS, INC.,
                        Defendant.

               JOINT MOTION TO AMEND DOCKET CONTROL ORDER

TO THE HONORABLE JUDGE OF SAID COURT:

                                                  I.

       COME NOW Plaintiff Oyster Optics, LLC and Defendant Cisco Systems, Inc.

(collectively, “the Parties”) and hereby file this Joint Motion to Amend Docket Control Order and

states as follows:

                                                 II.

       Pursuant to the Court’s operative Amended Docket Control Order entered on January 12,

2021 (Dkt. 52, 53), the Parties hereby request a two-week extension of all current deadlines,

including the scheduled trial date. The Parties have met and conferred regarding these upcoming

deadlines and jointly submit this request.

                                                 III.

       The Parties seek these extensions of time not for delay, but for good cause so that justice

may be served. Specifically, Cisco’s invalidity expert was injured in an accident on June 6, 2021,

in which he fractured eight of his ribs. He is presently unable to complete Cisco’s invalidity report,

which is otherwise set to be due on June 14, 2021. In order to allow the expert time to recover,

and to prevent prejudice to Oyster in serving its infringement report before Cisco serves its


                                                  1
invalidity report, the Parties have agreed to adjust expert-related deadlines by two weeks.

However, given the compact nature of the existing schedule, the Parties further agreed to request

leave to move all deadlines by a corresponding two weeks.

                                                      IV.

         The proposed amended deadlines are shown in the table below.

    Current Deadline        Proposed Deadline          Event

    November 1, 2021        November 15, 2021          *Jury Selection – 9:00 a.m. in Marshall, Texas

    October 4, 2021         October 18, 2021           * If a juror questionnaire is to be used, an
                                                       editable (in Microsoft Word format)
                                                       questionnaire shall be jointly submitted to the
                                                       Deputy Clerk in Charge by this date.1

    September 27, 2021      October 11, 2021           *Pretrial Conference – 9:00 a.m. in Marshall,
                                                       Texas before Judge Rodney Gilstrap

    September 20, 2021      October 4, 2021            *Notify Court of Agreements Reached During
                                                       Meet and Confer

                                                       The parties are ordered to meet and confer on
                                                       any outstanding objections or motions in
                                                       limine. The parties shall advise the Court of
                                                       any agreements reached no later than 1:00 p.m.
                                                       three (3) business days before the pretrial
                                                       conference.

    September 20, 2021      October 4, 2021            *File Joint Pretrial Order, Joint Proposed Jury
                                                       Instructions, Joint Proposed Verdict Form,
                                                       Responses to Motions in Limine, Updated
                                                       Exhibit Lists, Updated Witness Lists, and
                                                       Updated Deposition Designations




1
 The Parties are referred to the Court’s Standing Order Regarding Use of Juror Questionnaires in Advance of Voir
Dire.


                                                       2
    Current Deadline          Proposed Deadline            Event

    September 13, 2021        September 27, 2021           *File Notice of Request for Daily Transcript or
                                                           Real Time Reporting.

                                                           If a daily transcript or real time reporting of
                                                           court proceedings is requested for trial, the
                                                           party or parties making said request shall file a
                                                           notice with the Court and e-mail the Court
                                                           Reporter, Shelly Holmes, at
                                                           shelly_holmes@txed.uscourts.gov.

    September 7, 2021         September 21, 2021           File Motions in Limine

                                                           The parties shall limit their motions in limine to
                                                           issues that if improperly introduced at trial
                                                           would be so prejudicial that the Court could not
                                                           alleviate the prejudice by giving appropriate
                                                           instructions to the jury.

    September 7, 2021         September 21, 2021           Serve Objections to Rebuttal Pretrial
                                                           Disclosures

    August 30, 2021           September 14, 2021           Serve Objections to Pretrial Disclosures; and
                                                           Serve Rebuttal Pretrial Disclosures

    August 16, 2021           August 31, 2021              Serve Pretrial Disclosures (Witness List,
                                                           Deposition Designations, and Exhibit List) by
                                                           the Party with the Burden of Proof

    August 9, 2021            August 24, 2021              *Response to Dispositive Motions (including
                                                           Daubert Motions). Responses to dispositive
                                                           motions that were filed prior to the dispositive
                                                           motion deadline, including Daubert Motions,
                                                           shall be due in accordance with Local Rule
                                                           CV-7(e), not to exceed the deadline as set forth
                                                           in this Docket Control Order.2 Motions for
                                                           Summary Judgment shall comply with Local
                                                           Rule CV-56.




2
  The parties are directed to Local Rule CV-7(d), which provides in part that “[a] party’s failure to oppose a motion in
the manner prescribed herein creates a presumption that the party does not controvert the facts set out by movant and
has no evidence to offer in opposition to the motion.” If the deadline under Local Rule CV 7(e) exceeds the deadline
for Response to Dispositive Motions, the deadline for Response to Dispositive Motions controls.


                                                           3
 Current Deadline        Proposed Deadline        Event

 July 26, 2021           August 10, 2021          *File Motions to Strike Expert Testimony
                                                  (including Daubert Motions)

                                                  No motion to strike expert testimony (including
                                                  a Daubert motion) may be filed after this date
                                                  without leave of the Court.

 July 26, 2021           August 10, 2021          *File Dispositive Motions

                                                  No dispositive motion may be filed after this
                                                  date without leave of the Court.

                                                  Motions shall comply with Local Rule CV-56
                                                  and Local Rule CV-7. Motions to extend page
                                                  limits will only be granted in exceptional
                                                  circumstances. Exceptional circumstances
                                                  require more than agreement among the parties.

 July 19, 2021           August 2, 2021           Deadline to Complete Expert Discovery

 July 6, 2021            July 20, 2021            Serve Disclosures for Rebuttal Expert
                                                  Witnesses

 June 14, 2021           June 29, 2021            Serve Disclosures for Expert Witnesses by the
                                                  Party with the Burden of Proof


       WHEREFORE, Plaintiff Oyster Optics, LLC and Defendant Cisco Systems, Inc.

respectfully pray that all current deadlines up to trial be extended, as set forth in the accompanying

proposed docket control order. Accordingly, the Parties respectfully request that the Court amend

the Docket Control Order (Dkt. 52, 53) as provided above.

 Dated: June 9, 2021                             Respectfully submitted,


 By: /s/ Reza Mirzaie                            By: /s/ Eric H. Findlay
 Marc A. Fenster (CA SBN 181067)                 Eric H. Findlay
 E-mail: mfenster@raklaw.com                     Brian Craft
 Reza Mirzaie (CA SBN 246953)                    Findlay Craft PC
 E-mail: rmirzaie@raklaw.com                     102 N College Avenue
 Adam Hoffman (CA SBN 218740)                    Suite 900


                                                  4
 Email: ahoffman@raklaw.com                    Tyler, TX 75702
 Neil A. Rubin, CA SBN 250761                  903/534-1100
 Email: nrubin@raklaw.com                      Fax: 903/534-1137
 Paul A. Kroeger (SBN 229074)                  Email: efindlay@findlaycraft.com
 Email: pkroeger@raklaw.com                    Email: bcraft@findlaycraft.com
 Theresa M. Troupson (CA SBN No.
 301215)                                       Louis Norwood Jameson
 Email: ttroupson@raklaw.com                   Matthew Christopher Gaudet
 RUSS, AUGUST & KABAT                          John R Gibson
 12424 Wilshire Boulevard, 12th Floor          Alice Snedeker
 Los Angeles, CA 90025                         Duane Morris LLP
 Telephone: 310/826-7474                       1075 Peachtree Street, NE
 Facsimile:     310/826-6991                   Suite 2000
                                               Atlanta, GA 30309-3929
 T. John Ward, Jr. (TX SBN 00794818)           404/253-6915
 E-mail: jw@wsfirm.com                         Fax: 404/253-6901
 Claire Abernathy Henry (TX SBN                Email: wjameson@duanemorris.com
 24053063)                                     Email: mcgaudet@duanemorris.com
 E-mail: claire@wsfirm.com                     Email: jrgibson@duanemorris.com
 Andrea L. Fair (TX SBN 24078488)              Email: aesnedeker@duanemorris.com
 E-mail: andrea@wsfirm.com
 WARD, SMITH & HILL, PLLC                      John Matthew Baird
 P.O. Box 13231                                Duane Morris LLP
 Longview, Texas 75601                         505 9th Street, NW
 Tele: 903/757-6400                            Suite 1000
 Facsimile 903/757-2323                        Washington, DC 20004-2166
                                               202/776-7819
                                               Fax: 202/776-7801
                                               Email: jmbaird@duanemorris.com

 ATTORNEYS FOR PLAINTIFF                       ATTORNEYS FOR DEFENDANT
 OYSTER OPTICS, LLC                            CISCO SYSTEMS, INC.


                              CERTIFICATE OF CONFERENCE

       Counsel for Defendant, met and conferred with counsel for Plaintiff, and the Parties jointly

request the relief sought in this motion.


                                                     /s/ Eric H. Findlay
                                                     Eric H. Findlay




                                                5
                               CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the above and foregoing document has been

served on all counsel of record via the Court’s ECF system on June 9, 2021.


                                                   /s/ Eric H. Findlay
                                                   Eric H. Findlay




                                               6
